Case 1:19-cv-03379-KAM-SJB Document 14-1 Filed 01/24/20 Page 1 of 5 PageID #: 89




                           EXHIBIT “A”
    H
Case 1:19-cv-03379-KAM-SJB Document 14-1 Filed 01/24/20 Page 2 of 5 PageID #: 90
                 Hershey Foods
                                                                   He~hey Foods Corporation
                                                                   Corporate Headciuarters
                                                                   He~hey, Pennsylvania 1 7033-081 0
    BAARY L ZOUMAS. Ph.O.                                          Phone: (7171 5.34-5724 Telex: 6711079
    Vice   "'°"ldlr'IC. Sl:lalca aid Tecmol09Y                     August 8, 1989



     Dockets Management Branch
     P!IA-305
     Pood and orug Administration
     Room 4-62
     5600 Pishers t.ane
     Rockville, Maryland 20857

               Re:       Docket Mo. 86P-0297/CP (Propo1al to Amend Standard• of Identity) -
                         cacao Producu
     Dear Sir:
         Hershey Poods Corporation is a major chocolate and confectionery
     manufacturer in the Onited Stat•• with world-wide diatributioa of ita product
     linH.

          u the large1t chocolate manufacturer in the tbited State,, S.r1hey hu a
     keen intere1t in en,uring tb&t the standard• of identity for cacao product•
     reflect current ,ocial, economic and tecbnoloc;ical circuutance1 and provide a
     flezible guidepost for future development of the industry nationally and
     internationally. It is with thi• in II.ind tb&t ve would like to 1ub• it the
     following co11111ents relative to the rood and Drug Adainiatration 1 1 propo,al to
     amend the standards of identity for cacao products vbich vaa published on
     January 25, 1989 (5• Ped. RecJ. 3615).
           In this era of technological iMovation, uny ·b&ve viewed food standards
     as a factor which lillita the ability of food unufacturera to innovate in
     areas where, but for such standards, conauaer• • igbt be ezpected to benefit
     through the availability of a wider variety of food producta. The National
     Research Council for ezaaple, in ita 1988 report •DatGIIIllG POODS•,
     criticized food atandard• generally a• being too reatrictive and inflezible.
     It is also recocJDiZed, however, tb&t food standards bave been an effective
     means for . .ring conauaer health and ufety and for preventing econoaic
     adulteratiaa. alcb atudarda have bffn and are uaeful in pro110tin9 public
     confidence la tll• food aupply by preventing aubatitution of cheaper food
     ingndi•ta fer aore eq,enaiv• ingredienu that conaumer• ezpect to be present
     in a food ,codact. With th••• factor• in • ind, ve believe it ia appropriate
     that th• carr•t •tandarda of identity for cacao product• be &Mnded to
     include a atandard for •vbite chocolate.• A copy of tbe standard which we
     propo•e for addition to the re9ulation is attached to this letter•• Exhibit A.



                                                 EXHIBIT B
       ~         -.
     -- -- . - , ., .,
Case 1:19-cv-03379-KAM-SJB Document 14-1 Filed 01/24/20 Page 3 of 5 PageID #: 91

          The ju•tification supporting adoption of this new standard is essentially
     two-fold:
           (1) ID thi• unique instance, we believe that the absence of a standard
     of identity for white chocolate has proven to be a limiting factor in terms of
     the introduction of new products to meet consumer detNnd; and

          (2) We believe that there exists a genuine likelihood of con•um•r
     confu•ion over the content of products which are often referred to informally
     as white chocolate but which may or may not contain any cacao derived
     ingredients.
         There is no present standard of identity for •white chocolate.•
    currently, virtually all uses of the term •white chocolate• would arguably be
    prohibited by the current and proposed standard• for •chocolate,• which
    prescribes the presence of ground cacao niba. This r••trictive requirement
    has acted as a practical deterrent to companies developing and marketing
    •white chocolate• products in the Onited States. When such products have been
    introduced and marketed in the o.s., compani•• have had to resort to labeling
    such products with fanciful name• to avoid the atandardized labeling ia•u•••
    !Zhibit B contains copie• of variou• labels for product• that are or b&ve been
    marketed in th• Onited Stat•• and which exemplify this fact. Note that in at
    least one of th••• example•, the distributor ha• referred to the product aa
    •white chocolate.• Another example of the co11110n use of thi• term in
    a1sociation with this type of product is found in the article in !zhil:,it C
    which appeared in January, 1989 in the Springfield, Illinois State Journal
    Reqister. Note,. in particular, the consUMr' • quandary th&t is referenced in
    the article that •shoppers searching for [white chocolate] will find it only
    under an alias.• In many cases, the use of fanciful n... • obscures the true
    nature of the product. censuaers who might ezpect to be purchasing a
    •chocolate• or •white chocolate• product MY, in fact, be purchaaing a
    coating-type product manufactured with cheaper ingredient• ude fro • other
    oils and/or fats and which contains little or no cacao ingredients.

          In contra1t, in other countries, where a 1tandard of identity for •white
     chocolate• exist•, and where a minimum amount of cocoa butter is required by
     law, consumers have available to the• a variety of eaaily rec0911izable
     products. !Zhil:,it D contain• copie• of labels fro• several of th••• tereign
     products. Ccnauaers in such countries are better able to evaluate the quality
     and value of the products they purchase without having to reaort to analysis
     of ingredi•l stateaent•.
         Many aaatrie• that have adopted standard• for cacao products have also
     recognized•• eatabli•h•d a standard for •white chocolate.• Th••• include
     Australia, lllatria, Belgiu•, Denmark, Prance, Ireland, Italy, tuxelllburg,
     HetherlMda, Spain, SVitzerland, Onited lingdo• and West Geruny.




                                                                            .     V   \:__,   '•   ) .• ,_•
                                                                      ..,   ..,
Case 1:19-cv-03379-KAM-SJB Document 14-1 Filed 01/24/20 Page 4 of 5 PageID #: 92

           •White Chocolate• has been defined by the European Economic community
      c•!!C•) Directive 75/155/!!C as:

                 9th• product fr•• of colouring matters, obtained fro • cocoa butter,
                 aucro•• and from milk or solids obtained by p&rtially or totally
                 dehydrating whole milk or partially or wholly skimmed milk, and
                 po••ibly, fro • creu, partially or wholly dehydrated cream, butter
                 or butter tat; it shall have the following characteristics:
                  - cocoa butter                               not   lHI   than 20,
                  - total dry milk solids derived from
                    ingredients listed above                   not lHI than 14'
                  - butter fat                                 not lHI than 3.51
                  - sucrose                                    not more than 551
          Adoption of the standard as proposed would result in greater consistency
     in international regulation of cacao products while at the same time ensuring
     that consumers are buying and con1uming •the real thing.• SUcb action would
     also be consistent with C0mai11ioner Young'• 1tated intention of Heking
     harmonization of o.s. standard• with tho•• of the ~ropean co-• unity in
     anticipation of 1992. It might also be ezpected that a conaistent standard
     would enhance American manufacturers' ability to compete in world markets.
          A white chocolate atandard a, propoaed will alao tend to proaote con.uaer
     confidence in the food supply by eatabliabing a readily underatandabl• product
     identity for a cl••• of products that are beco• ing more popular with conauaers
     in the o.s. Since 1987, at leaat 47 nev 9vhite chocolate• confection• have
     been introduced worldvide. At leaat 18 auch products have been introduced in
     the tJnited Stat••• 'l'he•• figure• do not include product applications in the
     traditional ice er••• and deaaert categori••• Conauaers of •white chocolate'
     products should not have to resort to looking at technical ingredient
     atatements to determine if such products contain real cacao ingredients or
     whether they are manufactured using cheaper ingredient, fro • other 1ources.
     Products which are co11110nly referred to•• 'vbite chocolate' 1bould b•
     required to contain a • iniJllla level of cacao ingredients. Adoption of th•
     proposed standard vill eliainate the nHd for fanciful n... deaignationa which
     reveal little about the true nature of the product. In addition, the current
     level of conauaer canfuaion and misunderstanding will be dimini1bed.
           The propoaed 1ta11dard ii also in line with the National Research
      council'• maat au99eation• for illproving food 1tandarda generally wherein
      the eouncU. ~••nded, in part, that food standard• be ude conaistent and
      more fleailtle. 'ftle ingredient requireaents being propoaed are tho•• which we
      believe an aini•lly neceaaary to 11aintain th• characteristics which
      consumer• fairly ezpect fro • 'white chocolate.' A wide variety of optional
      and safe dairy ingredient•, eaulsifiers, flavoring• and antioxidants would be
      permitted. In this re•pect, this ptopo•ed standard would be con•istent with




                                                                                      •,
                                                                                       ~
                                                                                      •J .   -
                                                                                               .
                                                                                             .....
Case 1:19-cv-03379-KAM-SJB Document 14-1 Filed 01/24/20 Page 5 of 5 PageID #: 93


  th• approacb •uggested by PDA in the pending proposal to amend the standards
  for cacao product•• Mor• importantly, th• flexibility that is built into this
  proposed •taclllrd vill allow manufacturers to develop and market a variety of
  •white cbocolate• products that are currently in demand by conauaers.

       For tlM reasons stated above, ve request that FDA amend the current food
  standards goftming cacao products to include a new atandard for •white
  chocolate• a• propoaed herein. Thank you.


                                                       Sincerely,




  BLZ/sf

  attacbments
